Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
IDS received 10/22/2019 has been entered.
Priority
This application has PRO 62/724,428 (filed 8/29/2018).

Election
Applicant's election without traverse of Group II, in the reply filed on 1/21/2022 is acknowledged. Claims 18-20 would have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), since the elected method is found allowable therefore, claims drawn to method that requiring all the limitations of the allowable claim is rejoined for examination, which are subsequently found allowable.
Claims 1-20 are under examination. 

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James M. Schleicher on 2/22/2022.

The application has been amended as follows:	
IN THE CLAIMS:
Please cancel claims 1-10.
Please amend claim 12 as following: 
insert - - , wherein the optical redox ratio is a ratio of NAD(P)H fluorescence intensity to FAD fluorescence intensity; a ratio of FAD fluorescence intensity to NAD(P)H fluorescence intensity; a ratio of NAD(P)H fluorescence intensity to an arithmetic combination including FAD fluorescence intensity; or a ratio of FAD fluorescence intensity to an arithmetic combination including NAD(P)H fluorescence intensity --  after “ thereof”.

The following is an examiner’s statement of reasons for allowance: The closest prior art Kelly (J of Innovative Optical Health Sciences, 2014, 7(5): 1450025 pages:1-15) teaches method of autofluorescence lifetime assay for breast cancer cells (pages 8-9, Figs. 5-6) without teaching/suggesting a method of sorting T cells by acquiring an autofluorescence data and physically isolating/separating a first and a second portion of the T cells based on autofluorescence lifetime information of metabolic endpoint includes reduced nicotinamide adenine dinucleotide shortest fluorescence lifetime amplitude component, and it is not obvious to sort T cells based on autofluorescence lifetime information because the reference provides no motivation to sort T cells by acquiring autofluorescence data of metabolic endpoint (NAD(P)H) for anticipated success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 11-20 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.


/BIN SHEN/Primary Examiner, Art Unit 1653